              Case 2:20-cv-00887-RAJ Document 85 Filed 07/29/20 Page 1 of 2




 1                                                         THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
       BLACK LIVES MATTER SEATTLE-KING
 8     COUNTY, ABIE EKENEZAR, SHARON
       SAKAMOTO, MURACO KYASHNA-
 9     TOCHA, ALEXANDER WOLDEAB,                            NO. 2:20-cv-00887
       NATHALIE GRAHAM, and ALEXANDRA
10     CHEN,                                                NOTICE OF FILING PHYSICAL
                                                            MATERIALS WITH THE CLERK
11                                     Plaintiffs,

12     v.

13     CITY OF SEATTLE,

                                       Defendant.
14

15          Exhibit A to the Declaration of Robert L. Christie in support of The City of Seattle’s
16   Response to Plaintiffs’ Motion for Order to Show Cause Why the City of Seattle Should Not Be
17   Held in Contempt for Violating the Preliminary Injunction is being filed in physical form with the
18   Clerk’s Office for the Western District of Washington. Exhibit A to the Declaration of Robert L.
19   Christie is a PowerPoint presentation file, which cannot be filed electronically via the CM/ECF
20   system. A thumb drive with the PowerPoint presentation will remain in the Clerk’s custody
21   until appropriate disposition pursuant to the Local Rules of the Western District of Washington.

       NOTICE OF FILING PHYSICAL
       MATERIALS (2:20-CV-00887) - 1                            CHRISTIE LAW GROUP, PLLC
                                                               2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
            Case 2:20-cv-00887-RAJ Document 85 Filed 07/29/20 Page 2 of 2




 1
          DATED this 29th day of July, 2020.
 2
                                               CHRISTIE LAW GROUP, PLLC
 3

 4                                             By      /s/ Robert L. Christie
                                                 ROBERT L. CHRISTIE, WSBA #10895
 5                                               THOMAS P. MILLER, WSBA #34473
                                                 ANN E. TRIVETT, WSBA #39228
 6                                               MEGAN M. COLUCCIO, WSBA #44178
                                                 Attorneys for Defendant City of Seattle
 7                                               2100 Westlake Avenue N., Suite 206
                                                 Seattle, WA 98109
 8                                               Phone: 206-957-9669
                                                 Email: bob@christielawgroup.com
 9                                                        tom@christielawgroup.com
                                                          ann@christielawgroup.com
10                                                        megan@christielawgroup.com

11

12

13

14

15

16

17

18

19

20

21

     NOTICE OF FILING PHYSICAL
     MATERIALS (2:20-CV-00887) - 2                         CHRISTIE LAW GROUP, PLLC
                                                          2100 WESTLAKE AVENUE N., SUITE 206
                                                                 SEATTLE, WA 98109
                                                                    206-957-9669
